DETAILED ACTION
Status of Claims
The amendment after final filed 08/31/2022 under AFCP 2.0 has not been entered. Claims 1 and 3-21 remain pending. Applicant’s proposed amendment has not been entered because the proposed amendment does not place the claims in condition for allowance. 
A cursory review of the prior art finds Hiratsuka (JP 2005-26141). Hiratsuka teaches lithium nickel cobalt oxide cathode active materials for secondary lithium battery with general formula Li1+xNi1-x-y-zCoyMzO2 (abstract), but more specifically, compound BK with formula Li1.01Ni0.51Co0.15Ti0.33O2 wherein lithium is greater than zero, titanium is within 0.25 to 0.5 and the ratio of Co/Ni is 0.29. This cathode active material may be used in combination with primary reference to Zhamu et al. (US 2018/0294474) as previously presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723